J-S16029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D.L.D., A MINOR                           :   IN THE SUPERIOR COURT OF
                                                     :        PENNSYLVANIA
                                                     :
    APPEAL OF: A.D., MOTHER                          :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :   No. 1315 MDA 2021


                    Appeal from the Decree Entered August 31, 2021,
                     in the Court of Common Pleas of Tioga County,
                          Orphans' Court at No(s): 67 OC 2020.


BEFORE:         PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                                     FILED: JULY 15, 2022

        In this matter, A.D. (Mother) appeals the decree issued by the Tioga

County Court of Common Pleas, which terminated her rights to 8-year-old son

D.L.D. (the Child), pursuant to the Adoption Act. See 23 Pa.C.S.A. §

2511(a)(2), (5), (8) and (b). Additionally, Counsel for Mother has filed an

application to withdraw and a brief, pursuant to Anders v. California, 386

U.S. 738 (1967).               After review, we affirm, and grant Counsel leave to

withdraw.1

        The record discloses the following factual and procedural history: The

Child was born in March 2013.                  The parents’ relationship was tumultuous,


____________________________________________
*   Retired Senior Judge assigned to the Superior Court.

1 The trial court also terminated the rights of G.R. (Father), who did not
appeal.
J-S16029-22



involving several separations and reconciliations. The orphans’ court noted

“significant indications” that domestic violence occurred between the parents,

as evidenced by prior proceedings under the Protection From Abuse Act. See

Trial Court Opinion, 8/31/21 (T.C.O.) at 3.

      In 2018, the Tioga County Department of Human Services (the Agency)

commenced an investigation and provided services to the family. The Agency

eventually petitioned for dependency due to concerns about Mother’s mental

health, the truancy of the Child, and the Mother’s refusal to cooperate with

the Agency’s offered services. In May 2019, the court adjudicated the Child

dependent, but allowed the Child to remain in Mother’s physical custody. In

August 2019, the police responded to another incident of domestic violence,

which led to criminal charges against Father. After this incident, the court

subsequently removed the Child from the home.

      In its Rule 1925(a) opinion, the orphans’ court described how Mother’s

lack of progress lead to the termination of her parental rights:

         Throughout the life of this case [the Agency] has provided
         services to Mother including but not limited to: visitation,
         parenting in the form of STEPs [(Systemic Training for
         Effective Safe Parenting)] and ESP [(Effective Safe
         Parenting)], advice and assistance regarding the Child’s
         medical care and medical conditions, mental health
         evaluations and services to Mother and the Child. Mother
         has at times met with service providers, but had made little
         or no progress, and is often argumentative. […] Mother has
         repeatedly indicated that only her ways are appropriate in
         dealing with the Child. […][V]ery recently, after the filing of
         the Petition, Mother had begun to cooperate and meet with
         [service providers]. Mother’s declination to accept or apply
         services and skills is further corroborated by the testimony


                                      -2-
J-S16029-22


       of visitation staff, and the caseworker[.] The court notes
       Mother has attended visitation throughout the Child’s
       placements. These visits have been supervised. The visits
       have sometimes been disrupted by Mother’s actions and
       have, on occasion, required the intervention of staff;
       including on at least on[e] occasion. Mother has made
       improper statements about the Child’s Father, about service
       providers, about the foster parents, and others in the
       presence of the Child during visitation. She has whispered
       things to the Child despite instructions to the contrary in an
       effort to conceal conversations and interactions from
       visitation staff. Additionally, she has made promises to the
       Child regarding his return to home, and other matters. It is
       noted by visitation staff that Mother has failed to apply
       parenting skills as offered, often declining to discipline or
       correct the Child. Due to safety concerns Mother’s visits
       have remained supervised throughout the life of this case.

       Mother has undergone evaluations including a psychological
       with Dr. McNamara, and a psychiatric evaluation with Dr.
       Grigg. Recommendations for counseling have been made,
       and Mother indicates she attends counseling with a
       therapist. [The Agency] has been unable to verify Mother’s
       actual attendance, or any information related to her
       treatment plan or progress. Dr. Grigg testified that Mother
       likely suffers from a delusional disorder, and that the focus
       of this disorder is upon the Child’s purported, but
       unsupported medical conditions.         [Mother’s] condition
       continues to exist, and based upon the testimony of Dr.
       Grigg, it unlikely to improve without substantial change by
       Mother.

       The Child, since physical custody was placed with the
       [Agency], has resided in several foster homes. The Child
       has unfortunately been removed from foster homes due to
       behaviors[ w]hich made him unmanageable in the
       respective homes[,] leading to a request from the families
       that he be removed. The Child’s current placement has
       been in place for a substantial period of time, and the Child
       seems to be well-settled within the [pre-adoptive foster
       home]. The Child is currently enrolled in a partial program
       at the [Elementary School] where he receives academic
       instruction in a structured setting, which also provides
       mental health services. The Child has at times struggled in
       the partial program, initially engaging in disruptive

                                   -3-
J-S16029-22


         behaviors, and aggression towards other students. The
         Child has recently made significant progress in controlling
         his behaviors and may be considered for transfer to direct
         educational services within the main instructional program
         of the Elementary School.

T.C.O. at 3-4 (capitalization adjusted)

      Moreover, we note that the orphans’ court made additional findings:

               •   Mother has made little progress in any of the
                   provided services, and at times has refused to
                   meet with providers.

               •   Dr. Grigg upon evaluation of Mother noted a
                   probably delusional disorder, as well as an
                   unspecified     neurocognitive      disorder, and
                   borderline intellectual functioning.

               •   The child’s counselor, Heather Doran, testified that
                   the bond between the Mother and the Child is an
                   “unhealthy” one.

               •   Mother has been inconsistent in her contact with
                   the school.

               •   Mother has been inconsistent in her contact with
                   the Child’s counselor.

               •   Mother has presented inaccurate testimony in
                   various proceedings, including for example, that
                   the Child has suffered an adverse reaction to a
                   suggested medicine. Upon further investigation no
                   medical record can be found that indicates the
                   Child previously received the medication. Further,
                   Mother has repeatedly stated she was ordered by
                   the court to allow the Child’s Father to move in with
                   her, which is not supported in the record.

See T.C.O. at 1-2 (Findings of Fact).

      The Agency petitioned to terminate Mother’s rights pursuant to 23

Pa.C.S.A. § 2511(a)(1),(2), (5), (8) and (b). The orphans’ court conducted a


                                      -4-
J-S16029-22



hearing over the course of seven days between April and June 2022.             By

decree of August 31, 2022, the court granted the Agency’s petition, although

not under Section 2511(a)(1), which the Agency decided not to pursue at the

hearing. Mother appealed.

        Before we address her appeal, we note that Mother’s Counsel has filed

a petition to withdraw and a brief pursuant to Anders v. California, 386 U.S.

738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).2 To

withdraw pursuant to Anders, counsel must:

             1) petition the court for leave to withdraw stating that, after
             making a conscientious examination of the record, counsel
             has determined that the appeal would be frivolous; 2)
             furnish a copy of the [Anders] brief to the [appellant]; and
             3) advise the [appellant] that he or she has the right to
             retain private counsel or raise additional arguments that the
             [appellant] deems worthy of the court's attention.

             With respect to the third requirement of Anders, that
             counsel inform the appellant of his or her rights in light of
             counsel's withdrawal, this Court has held that counsel must
             “attach to their petition to withdraw a copy of the letter sent
             to their client advising him or her of their rights.”

In re J.D.H., 171 A.3d at 903, 907 (Pa. Super. 2017) (citations omitted).

        Additionally, Counsel must file a brief that meets the following

requirements established by the Pennsylvania Supreme Court in Santiago:

             (1) provide a summary of the procedural history and facts,
             with citations to the record;

____________________________________________
2  This Court extended the Anders principles to appeals involving the
termination of parental rights. In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014)
(citation omitted).


                                               -5-
J-S16029-22


             (2) refer to anything in the record that counsel believes
             arguably supports the appeal;

             (3) set forth counsel's conclusion that the appeal is
             frivolous; and

             (4) state counsel's reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts of
             record, controlling case law, and/or statutes on point that
             have led to the conclusion that the appeal is frivolous.

In re Adoption of M.C.F., 230 A.3d 1217, 1219 (Pa. Super. 2020) (citation

omitted).

          Preliminarily, we find that Counsel has substantially complied with the

technical requirements to withdraw.3 See Commonwealth v. Reid, 117 A.3d

777, 781 (Pa. Super. 2015) (observing that substantial compliance with the

Anders requirements is sufficient).

        In addition to verifying that Counsel substantially complied with Anders

and Santiago, this Court also must “conduct an independent review of the

record to discern if there are any additional, non-frivolous issues overlooked

by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (footnote omitted). Flowers does not require us “to act as counsel or

otherwise advocate on behalf of a party.” Commonwealth v. Dempster, 187

A.3d 266, 272 (Pa. Super. 2018) (en banc). “Rather, it requires us only to

____________________________________________
3 We note that Counsel originally neglected to file a separate petition to
withdraw as counsel or a letter advising Mother of her rights pursuant to
Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super. 2005). This Court
entered an order on March 14, 2022, directing counsel to comply. Counsel
complied and filed a petition to withdraw as counsel and a copy of the
Millisock letter on March 21, 2022. The Millisock letter indicates that
Appellant was served a copy of all the documents.

                                               -6-
J-S16029-22



conduct a simple review of the record to ascertain if there appear on its face

to be arguably meritorious issues that counsel, intentionally or not, missed or

misstated.” Id. Traditionally, we would start our review by giving “a most

generous reading and review of ‘the case’ as presented in the entire record

with consideration first of issues raised by counsel.” See id. (citing Anders,

386 U.S. at 744).

      Before we conduct our independent review, we first address the issues

Counsel presents in the Anders Brief that arguably support Mother’s appeal.

See M.C.F., 230 A.3d at 1219. The three issues presented are as follows:

         1. Did the orphans’ court abuse its discretion by
            determining that the Agency established that Mother
            made no progress toward providing adequate parental
            care for [the Child], where Mother did not meaningfully
            comply with Systemic Training for Effective Safe
            Parenting (STEPS) or Effective Safe Parenting (ESP)
            programs?

         2. Did the orphans’ court abuse its discretion in determining
            that the conditions which led to the removal or placement
            of the Child continued to exist and that the termination
            of the parental rights of Mother would best serve the
            needs and welfare of the Child?

         3. Did the orphans’ court abuse its discretion in determining
            that the parental bond with the child was not positive,
            that the removal the Child continued to exist, and that
            the termination of the parental rights of Mother would
            best serve the needs and welfare of the Child?

Ander’s Brief at 8-9 (cleaned up).

      We review these issues mindful of our well-settled standard of review.

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact

                                     -7-
J-S16029-22


         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     Here, the trial court terminated Mother’s parental rights pursuant

to Section 2511(a)(2), (5), (8), and (b).      We need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Moreover, we may uphold a termination decision if any



                                      -8-
J-S16029-22



proper basis exists for the result reached. In re C.S., 761 A.2d 1197, 1201(Pa.

Super. 2000) (en banc).

      As we need only agree with the orphans’ court as to one subsection of

Section 2511(a), we analyze whether the Agency properly established grounds

for termination under Section 2511(a)(2), which corresponds with Mother’s

first appellate issue. That section provides in relevant part:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.” In

re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citation omitted). The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied. In re Z.P., 994 A.2d 1108, 1117




                                     -9-
J-S16029-22



(Pa. Super. 2010). Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental duties. Id.

     Here, the orphans’ court determined that Mother’s incapacity and/or her

refusal to parent has caused the Child to be without parental care, and that

Mother cannot or will not remedy the causes of her incapacity and/or refusal

to parent:

        The conditions leading to removal of the Child from Mother’s
        care specifically included: significant mental health concerns
        which led to inappropriate actions, subjecting the Child to
        extensive, repeated, and ultimately unnecessary health
        evaluations and procedures. These efforts combined with
        the failure or refusal of Mother to obtain required
        vaccinations, resulted in the Child being frequently absent
        from school, and a truancy action. [Mother’s] actions were,
        as ultimately noted by Dr. Grigg, driven by Mother’s
        delusions. Mother, following the dependency determination,
        has rejected efforts to provide her with medical liaisons and
        supports. She has persisted in delusional statements, and
        provided inaccurate medical histories to providers, the
        [Agency], and the court. Mother’s actions cannot be simply
        characterized or considered a reasoned difference of
        opinion, but instead reflect an absolute refusal to consider
        any advice, input, diagnosis, or treatment other than her
        own. Nor can they be dismissed as harmless to the Child.

        The Child has undergone numerous evaluations and
        examinations, has been shuffled from doctor to doctor, and
        facility to facility, in search of what Mother deems a
        sufficient diagnosis. These efforts have kept the Child from
        school, interfering with both his education, and supportive
        services that were provided within the school. Following
        dependency, Mother has continued to be argumentative and
        disruptive, and her conduct has resulted in delayed
        treatment for the Child’s actual conditions.         Mother’s
        argumentativeness extends beyond meetings with service
        providers, and includes her interactions in medication
        management meetings through the partial program, and
        with the school. The court specifically notes that Mother has

                                    - 10 -
J-S16029-22


         provided unfounded testimony that her Child is allergic to a
         suggested medication, testimony which is not support by
         and of the Child’s providers or medical records.

         The treatment prognosis relating to Mother’s mental health
         which drives these behaviors is not positive. Dr. Grigg
         opined that this is a persistent condition that is unlikely to
         improve without Mother’s commitment to substantial
         sustained treatment, and may ultimately never be fully
         resolved.

T.C.O. at 5 (capitalization adjusted).

      Upon our review, the orphans’ court properly determined that the

Agency established grounds under Section 2511(a)(2) by clear and convincing

evidence.   Thus, we need not address Mother’s second Anders issue,

regarding termination under Section 2511(a)(5) or (a)(8). Having established

the first prong of the termination analysis, we turn now to the second.

      In her third Anders issue, Mother argues the orphans’ court abused its

discretion when it found that termination best served Child's needs and

welfare. Section 2511(b) provides:

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(b).



                                     - 11 -
J-S16029-22



     This Court has explained that:

        [S]ection 2511(b) focuses on whether termination of
        parental rights would best serve the developmental,
        physical, and emotional needs and welfare of the child.
        In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
        this Court stated, “Intangibles such as love, comfort,
        security, and stability are involved in the inquiry into the
        needs and welfare of the child.” In addition, we instructed
        that the trial court must also discern the nature and status
        of the parent-child bond, with utmost attention to the effect
        on the child of permanently severing that bond. Id.
        However, in cases where there is no evidence of a bond
        between a parent and child, it is reasonable to infer that no
        bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
        2008). Accordingly, the extent of the bond-effect analysis
        necessarily depends on the circumstances of the particular
        case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary and beneficial

relationship. See   C.M.K.,   203   A.2d     at   264   (citation   omitted); see

also K.Z.S., 946 A.2d at 764 (holding there was no bond worth preserving

where the child had been in foster care for most of the child's life, which

caused the resulting bond to be too attenuated). We add, the court is not

required to use expert testimony to resolve the bond analysis but may rely on

the testimony of social workers and caseworkers. Z.P., 994 A.2d at 1121.

Finally, we emphasize that “[w]hile a parent's emotional bond with her and/or

her child is a major aspect of the § 2511(b) best-interest analysis, it is

nonetheless only one of many factors to be considered by the court when



                                    - 12 -
J-S16029-22



determining what is in the best interest of the child.” In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011) (citation omitted).

     Instantly, the orphans’ court determined that while Mother and the Child

share a bond, the bond was an unhealthy one, and that, notwithstanding the

existence of this bond, termination best served the Child’s needs and welfare:

        Immediately it must be noted that the Child has repeatedly
        expressed to numerous individuals that he ultimately wishes
        to return with Mother.       This position has also been
        advocated throughout this proceeding by his legal interest
        attorney [appointed under 23 Pa.C.S.A. § 2313(a)]. It is
        clear the Child is connected and bonded with his Mother.
        While no formal bonding assessment was conducted, it is
        obvious that a decision to terminate Mother’s rights will
        have an immediate negative impact on the Child. Further,
        given the Child’s age this impact may extend over a period
        of time, well beyond the simple end of his in-person [visits]
        with Mother.

        However, the Child’s bond and the impact of the
        termination, even if it is negative, is not the sole
        consideration in weighing the Child’s best interests.
        Additionally, the court is aware that the mere existence of a
        bond may be either negative, or positive. The court notes
        and accepts as credible the testimony [of] the Child’s
        counselor Heather Doran that the bond in this case is an
        “unhealthy” bond. This position and the court’s opinion is
        further supported by testimony regarding the Child’s
        reaction following visits with Mother. The court must also
        consider the impact of perpetuating the current state. As
        discussed above, there is no evidence to support that
        Mother will take the necessary steps to allow safe
        reunification between herself and the Child at any
        reasonably foreseeable date. The absence of permanency,
        and the lack of opportunity to establish meaningful lasting
        and healthy relationships is a threat to both the Child’s
        immediate and long-term health and well-being. The Child
        is entitled under the law to permanency. The Child has the
        opportunity for that in his current placement with the
        [current pre-adoptive foster parents]. The [foster parents]

                                    - 13 -
J-S16029-22


         have now supported the Child for a substantial period of
         time, including through transition to the partial program.
         The [foster parents] have directly indicated a willingness to
         adopt the Child if the opportunity exists, and are willing to
         provide permanency. The [foster parents] are familiar with
         the Child’s needs and have demonstrated both the ability
         and willingness to meet them.

         In considering the Child’s ultimate best interest, the
         admittedly substantial loss he will suffer by a grant of the
         [termination] petition is outweighed by the advancement of
         his long-term stability. Which is particularly true in the
         circumstances presented here, where the parent has made
         at best minimal progress over a period that now exceeds
         two years.

T.C.O. at 8-9.

      After review, we conclude the court did not abuse its discretion when it

found that termination would best serve the Child’s needs and welfare under

Section 2511(b), notwithstanding the existence of a parental bond.

      Finally, we must conduct our independent review to discern whether

there are any additional, non-frivolous issues overlooked by counsel, pursuant

to Flowers, 113 A.2d at 1250. Although we raise no other matter, we use

this opportunity to make one clarification.   Under Section 2511(a)(2), the

“incapacity” question did not turn on whether Mother has mental health issues,

or even whether those mental health issues were “persistent;” the issue is

whether Mother’s incapacity has caused the Child to be without parental care.

Here, Mother’s mental health issues, coupled with her refusal to treat those

issues, have jeopardized the Child’s well-being. Upon a “generous” review of

the record, we discover no other issues of arguable merit. See Dempster,

187 A.3d at 272.

                                    - 14 -
J-S16029-22



       Decree       affirmed.   Petition   to   withdraw   granted.   Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/15/2022




                                       - 15 -